DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 July 2022 has been entered.
Applicants Response - 01 July 2022
Applicants response to both of: the final office action, dated 03 February 2022, and the advisory action, dated 14 April 2022, is acknowledged.  

Supplemental Amendment Dated 28 July 2022
Applicants Supplemental claim amendment, dated 28 July 2022, has been entered.  

Examiner’s Response
The rejections set forth in the previous office action are overcome in view of the present amendment for the reasons stated in the response.
Status of the Claims
Claims 1-6, 10-14, 49, 62-64, 71, 85 and 88-89 are allowed. 
Claims 7-9, 15-48, 50-61, 65-70, 72-84 and 86-87 were cancelled by the Applicant.

Election/Restrictions
[1] Claim 1 is allowable. Claims 11-13 and 64, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions of the species of the generic invention, as set forth in the Office action mailed on 28 April 2021, is hereby withdrawn and claims 11-13 and 64 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

[2] Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 88, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 28 April 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is directed to novel aromatic hydrocarbon receptor (AhR) modulating compounds according to the Markush genus of formula (I) as set forth in independent claim 1:  

    PNG
    media_image1.png
    325
    542
    media_image1.png
    Greyscale

All of the present claims depend directly or indirectly from independent claim 1.  The compounds of claim 1 require a combination of structural features which is not reasonably taught, suggested or otherwise provided for by the prior art of record.  The closest prior art is represented by references which disclose compounds with unrelated utilities, having the same general chemical skeleton required by formula (I), but which differ in that the attached substituent groups are not within scope.  See, for example the reference Gross (US 2012/0178622, of record) which teaches a broad genus of compounds of formula (I) with pesticidal utility, see pages 1-4 paragraphs 11-148:

    PNG
    media_image2.png
    247
    413
    media_image2.png
    Greyscale

A large number of exemplary species according to the generic teachings are disclosed, one of which is the compound having the name “N-[4-[4-(ethylamino)-7-(trifluoromethyl)-2-quinazolinyl]phenyl]-2,2,2-trifluoroacetamide” as “I-216” on page 60:

    PNG
    media_image3.png
    449
    699
    media_image3.png
    Greyscale

 This compound is expressly excluded from the scope of present claim 1.  No other compounds having close structural similarity are disclosed in the reference and the teachings provide no particular reasons why one of ordinary skill in the art would provide for a compound as presently claimed.  See, for example the teachings of exemplary compounds similar to N-[4-[4-(ethylamino)-7-(trifluoromethyl)-2-quinazolinyl]phenyl]-2,2,2-trifluoroacetamide according to table F at pages 59-72:

    PNG
    media_image4.png
    301
    433
    media_image4.png
    Greyscale

  The exemplary compounds teach a preference for structures which differ substantially from those claimed.  In particular, a required “Z” group of the claims is not reasonably suggested by these examples, at least since the vast majority lack an acylamino group attached to the phenyl ring as the reference “A” group.  
The claimed compounds are demonstrated to have utility as modulators of the aromatic hydrocarbon receptor. See pages 277-284 of the specification.  Modulation of the AhR receptor is known to correlate with cancer treatment in the state of the art.  See, for example, the review article Murray “Aryl hydrocarbon receptor ligands in cancer: friend and foe” (Nat Rev Cancer 2014, 14, 801-814).  The method of claim 88 can thus be carried out without the need for an excessive or burdensome amount of experimentation in view of the specification and the state of the art. 
The claims are allowable for at least these reasons.

Conclusion
	Claims 1-6, 10-14, 49, 62-64, 71, 85 and 88-89 (renumbered claims 1-19) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625